PER CURIAM.
Although there was not competent substantial evidence to support the Florida Retirement Commission’s finding that appellant’s accident which resulted in injury on January 22, 1980, occurred “on his own personal time and not during the course and scope of his ... employment” with the State, the evidence did support the Commission’s further finding that the January 22, 1980, on-the-job injury was not a substantial producing cause, or aggravating cause, of Strickland’s total and permanent disability. We, therefore, affirm the Commission’s order denying Strickland “in line of duty” disability benefits under Section 121.-091(4)(d)1.a., Florida Statutes.
AFFIRMED.
LARRY G. SMITH, JOANOS and NIM-MONS, JJ., concur.